Bond, J.
— Plaintiff recovered judgment against defendant before a justice of the peace. Upon a return of nulla bona, a transcript of the judgment and proceedings before the justice was filed in the circuit court, whereon an execution issued and was levied upon the land of defendant. After a sale defendant moved to quash, which was sustained, and plaintiff appealed to this court. This was improper. The appeal should have been taken to the supreme court, it being expressly held that the issue raised by an appeal from an order vacating a sale of land under execution involves the title to land in the constitutional sense, vesting the decision of such question within the exclusive jurisdiction of the supreme court. McAnaw v. Matthis, 129 Mo. 142; Brewing Ass’n v. Howard, 68 Mo. App. 199. The clerk is hereby ordered to transmit this cause to the supreme court.
All concur.